Exhibit 10.1

 

THIRD MODIFICATION OF WAIVER AND

FOURTH AMENDMENT TO CREDIT AGREEMENT

(TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT)

 

 

THIS THIRD MODIFICATION OF WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (the
“Amendment”) is dated as of March 30, 2005 and is made by and among KEY ENERGY
SERVICES, INC., a Maryland corporation (the “Borrower”), each of the GUARANTORS
(as defined in the Credit Agreement), the LENDERS (as defined in the Credit
Agreement), PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), PNC CAPITAL MARKETS, INC., and WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor-by-merger to Wells Fargo Bank Texas, National
Association), as the Co-Lead Arrangers, and CALYON NEW YORK BRANCH (successor by
merger to CREDIT LYONNAIS NEW YORK BRANCH), as the Syndication Agent (the
“Syndication Agent”), JPMORGAN CHASE BANK, N.A. and COMERICA BANK, as the
Co-Documentation Agents (the “Co-Documentation Agents”).

 

GENERAL RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent and
the other parties hereto are parties to that certain Fourth Amended and Restated
Credit Agreement, dated as of June 7, 1997, as amended and restated through
November 10, 2003, and as amended by that certain Waiver And First Amendment To
Credit Agreement (the “Waiver and First Amendment”) dated as of April 5, 2004,
that Modification of Waiver and Second Amendment to Credit Agreement (the
“Modification of Waiver”) dated August 31, 2004 and that Second Modification of
Waiver and Third Amendment to Credit Agreement (the “Second Modification of
Waiver”) dated December 17, 2004 (and as hereafter amended, restated,
supplemented or modified, the “Credit Agreement”);

 

WHEREAS, the Lenders and Borrower desire to modify certain provisions of the
Waiver and First Amendment as previously modified by the Modification of Waiver
and the Second Modification of Waiver; and

 

WHEREAS, except as otherwise provided in this Amendment, capitalized terms used
herein shall have the meanings given to them in the Credit Agreement, as amended
by this Amendment, and all references to Sections in this Amendment which do not
refer to a specific document shall be deemed to refer to the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

--------------------------------------------------------------------------------


 


1.             MODIFICATION OF WAIVER AND FIRST AMENDMENT.


 


(A)           MODIFICATION OF RECITALS (SECTION 1(A) OF WAIVER AND FIRST
AMENDMENT).


 

1.             Paragraph 3 of Section 1(a) (Recitals) of the Waiver and First
Amendment is hereby amended and restated to read as follows:

 

“3.           As a result of the Restatements, the Loan Parties: (1) could not
finalize and deliver their Annual Financial Statements for their fiscal year
ending December 31, 2003 (the “2003 Annual Statements”), and expect that they
will not be able to finalize their Annual Financial Statements for their fiscal
year ending December 31, 2004 (the “2004 Annual Statements”), by the due dates
therefor under Section 7.3.2 of the Credit Agreement and (2) could not finalize
and deliver their Quarterly Financial Statements for their fiscal quarters
ending March 31, 2004 (the “March 31, 2004 Quarterly Statements”), June 30, 2004
(the “June 30, 2004 Quarterly Statements”) or September 30, 2004 (the “September
30, 2004 Quarterly Statements”), and expect that they will not be able to
finalize and deliver their Quarterly Financial Statements for their fiscal
quarters ending March 31, 2005 (the “March 31, 2005 Quarterly Statements”), and
June 30, 2005 (the “June 30, 2005 Quarterly Statements”) by the due dates
therefor under Section 7.3.1 of the Credit Agreement.”

 

2.             Paragraphs 5 and 6 of Section 1(a) (Recitals) of the Waiver and
First Amendment are hereby amended and restated to read as follows:

 

“5.           As a result of the Restatements, the Borrower was not able to file
its Annual Reports on Form 10-K for 2003 (the “2003 Form 10-K”) or its Quarterly
Reports on Form 10-Q for the fiscal quarters ended March 31, 2004 (the “March
2004 10-Q”), June 30, 2004 (the “June 2004 10-Q”) and September 30, 2004 (the
“September 2004 10-Q”), and is unlikely to file its Annual Report on Form 10-K
(the “2004 Form 10-K”), or its Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 31, 2005 (the “March 2005 10-Q”) and June 30, 2005 (the
“June 2005 10-Q”), in a timely manner.  That failure might be deemed a violation
of Law as contemplated by Sections 5.1.19 and 7.1.9 of the Credit Agreement.

 

6.             Unless waived, failure to complete the 2003 Form 10-K, the 2004
Form 10-K, the March 2004 10-Q, the June 2004 10-Q, the September 2004 10-Q, the
March 2005 10-Q and the June 2005 10-Q, and to deliver copies of the same to the
trustees under the 6 3/8% Notes Indenture and the 8 3/8% Notes Indenture and the
holders of the notes issued thereunder in a timely manner has constituted, or
will constitute, an event which, with the giving of notice and the passage of 60
days after the giving of such notice as provided in such Indentures, will
constitute an Event of Default under such Indentures which will then permit the
acceleration of the indebtedness outstanding thereunder.  Section 8.1.5 of the
Credit Agreement provides that the occurrence of a default or event of default
under the terms of any other agreement involving borrowed money or the extension
of credit or any other Indebtedness under

 

2

--------------------------------------------------------------------------------


 

which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $20,000,000 in the aggregate, will constitute
an Event of Default under the Credit Agreement if such breach, default or event
of default consists of the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any Indebtedness when due (whether
at stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of Indebtedness.”

 


(B)           MODIFICATION OF WAIVERS (SECTION 1(B) OF WAIVER AND FIRST
AMENDMENT).


 

Section 1(b) (Waivers and Agreement) of the Waiver and First Amendment is hereby
amended and restated to read as follows:

 

“(b) Waivers and Agreement.

 

Subject to the agreements and conditions set forth in Section 1(c) [Agreements]
and Section 2 [Amendments] of this Amendment, and the other terms of this
Amendment, the Lenders hereby waive (i) the requirement that the Loan Parties
deliver, on the due dates therefor under Section 7 of the Credit Agreement, the
2003 Annual Statements, the March 31, 2004 Quarterly Statements, the June 30,
2004 Quarterly Statements, the September 30, 2004 Quarterly Statements, the 2004
Annual Statements, the March 31, 2005 Quarterly Statements, and the June 30,
2005 Quarterly Statements, and the Compliance Certificates which are due
concurrently with the delivery of such statements, (ii) the provisions of
Sections 5.1.19 and 7.1.9 of the Credit Agreement to the extent the failure to
file the 2003 Form 10-K, the 2004 Form 10-K, the March 2004 10-Q, the June 2004
10-Q, the September 2004 10-Q, the March 2005 10-Q and the June 2005 10-Q in a
timely manner constitutes a violation of the representations, warranties and
covenants contained in Sections 5.1.19 and 7.1.9 of the Credit Agreement, and
(iii) the provisions of Section 5.1.9 and Section 7.1.7 of the Credit Agreement
to the extent the Restatements cause the financial statements of the Borrower
and its consolidated Subsidiaries not to meet the requirements of Section 5.1.9
of the Credit Agreement or reflect that the Borrower failed to maintain adequate
books and records as required by Section 7.1.7 of the Credit Agreement and
hereby waive any Potential Default or Event of Default which might otherwise be
occasioned by any of the foregoing; provided however, that the Lenders do not
waive any Potential Default or Event of Default resulting from the breach of any
financial covenants contained in Sections 7.2.16, 7.2.17 or 7.2.18 of the Credit
Agreement occasioned by any of the foregoing. In addition, the Lenders hereby
acknowledge and agree that the events described in Section 1(a)6 of this
Amendment will not constitute a Potential Default or an Event of Default under
the Credit Agreement unless and until the related notice as required by the
Indenture has been given by the trustee under the related Indentures or the
holders of the notes issued under the applicable Indentures and the related cure
period in the Indentures has expired. To the extent any waiver contained herein
relates to any representation or warranty contained in the Credit Agreement, any
renewal of the representations and warranties required by the Credit Agreement
shall mean that such representations and warranties are true and correct

 

3

--------------------------------------------------------------------------------


 

except to the extent such representations and warranties have been waived or
modified hereby.”

 


(C)           MODIFICATION OF AGREEMENTS (SECTION 1(C) OF WAIVER AND FIRST
AMENDMENT).


 

Section 1(c) (Agreements) of the Waiver and First Amendment is hereby amended
and restated to read as follows:

 

“(c) Agreements.

 

In consideration of the waivers in Section 1(b) of this Amendment, the Loan
Parties hereby agree as follows:

 

(1)           Draft Annual Statements for 2004.  The Loan Parties shall deliver
to the Administrative Agent and to the Lenders draft, internal, unaudited
financial statements for the fiscal year ended December 31, 2004 (the “Draft
Annual Statements for 2004”) on or before the later of the effective date hereof
or April 30, 2005.  The Draft Annual Statements for 2004 shall consist of a
consolidated and consolidating balance sheet as of the end of such fiscal year,
and related consolidated and consolidating statements of income and cash flows
and consolidated stockholders’ equity for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by the
Borrower to reflect the Borrower’s financial condition and results of operations
in all material respects as of and for the period ended December 31, 2004,
subject to any write downs, write offs, charges and adjustments required as a
result of the Restatements;

 

(2)           Draft Quarterly Statements for First Two Quarters of 2005.  The
Loan Parties shall deliver to the Administrative Agent and to the Lenders draft,
internal, unaudited financial statements for the fiscal quarters ended March 31,
2005 (the “Draft March 31, 2005 Statements”) on or before May 20, 2005 and for
the fiscal quarter ended June 30, 2005 (the “Draft June 30, 2005 Statements”) on
or before August 19, 2005.  The Draft March 31, 2005 Statements and Draft June
30, 2005 Statements shall consist of a consolidated and consolidating balance
sheet as of the end of such fiscal quarter and related consolidated and
consolidating statements of income, and cash flows for the fiscal quarter then
ended and the fiscal year through that date and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year, all in reasonable detail and certified by the
Borrower to reflect the Company’s financial condition and results of operations
for the related period, subject to any write downs, write offs, charges and
adjustments required as a result of the Restatements and to any normal year-end
audit adjustments;

 

(3)           Compliance Certificates Based on Draft Statements.  Concurrently
with their delivery of each of their Draft Annual Statements for 2004, Draft
March 31, 2005 Statements and Draft June 30, 2005 Statements (collectively, the
“Draft Statements”), the Loan Parties shall deliver to the Administrative Agent
and to the

 

4

--------------------------------------------------------------------------------


 

Lenders a Compliance Certificate in the form required by Section 7.3.3
[Compliance Certificate], but is based on the results contained in the
applicable Draft Statements and is subject to the qualifications in the last
clause of each of Sections 1(c)(1) and 1(c)(2) (each beginning “, subject to . .
.”).  Compliance by the Loan Parties with their covenants, including their
financial covenants, under the Credit Agreement shall be measured based on the
Draft Statements and the Compliance Certificates delivered with such Draft
Statements (as if such Draft Statements and Compliance Certificates were
finalized versions), until the finalized financial statements and related
Compliance Certificates have been delivered pursuant to Section 1(c)(4) of this
Amendment, at which time such compliance shall be measured by such finalized
financial statements and Compliance Certificates;

 

(4)           Finalized Financial Statements and Compliance Certificates.  The
Loan Parties shall deliver to the Administrative Agent and to the Lenders the
following documents by the dates set forth below:”

 

(i)            April 30, 2005.  By April 30, 2005, their 2003 Annual Statements,
which shall be finalized and comply in all respects (other than the requirement
for timely delivery) with the requirements of Section 7.3.2 of the Credit
Agreement ( the delivery of the report of independent certified public
accountants for the Loan Parties as more fully described in Section 7.3.2 of the
Credit Agreement) and concurrently with the delivery of such 2003 Annual
Statements, a Compliance Certificate based on the results contained in such
statements;

 

(ii)           June 30, 2005.  By June 30, 2005, their March 31, 2004 Quarterly
Statements, June 30, 2004 Quarterly Statements, September 30, 2004 Quarterly
Statements, and 2004 Annual Statements, all of which shall be finalized and
comply in all respects (other than the requirement for timely delivery) with the
requirements of Sections 7.3.2 and 7.3.1, as applicable, of the Credit Agreement
(including, in the case of the 2004 Annual Statements,  the delivery of the
report of independent certified public accountants for the Loan Parties as more
fully described in Section 7.3.2 of the Credit Agreement) and concurrently with
the delivery of such each such statements, a Compliance Certificate based on the
results contained in such statements;

 

(iii)          August 31, 2005.  By August 31, 2005, their March 31, 2005
Quarterly Statements and June 30, 2005 Quarterly Statements, all of which shall
be finalized and comply in all respects (other than the requirement for timely
delivery) with the requirements of Section 7.3.1 of the Credit Agreement and
concurrently with the delivery of such each such statements, a Compliance
Certificate based on the results contained in such statements;

 

(5)           Pricing.

 

This Section is subject to Section 1(c)(7) of this Amendment, and the additional
increases in pricing that may result pursuant thereto.  The provisions of this

 

5

--------------------------------------------------------------------------------


 

clause (5) shall apply until the later of the following dates (such later date
shall be referred to as the “Pricing Trigger Date”): (1) the Compliance Date (as
defined below) or (2) the date on which the senior secured debt of the Borrower
is rated BB- or higher by Standard & Poor’s or Ba3 or higher by Moody’s. 
Notwithstanding the provisions contained in Schedule 1.1(A) (Pricing Grid) of
the Credit Agreement (which permits the Applicable Margin and Applicable
Commitment Fee Rate to increase or decrease at such times and based on the
criteria set forth in such Schedule 1.1(A)), the Applicable Margin and
Applicable Commitment Fee Rate shall be Level V (so that the Applicable
Commitment Fee Rate shall be .375%, the Applicable Margin under the Base Rate
Option shall be .75% and the Applicable Margin under the Euro-Rate Option shall
be 2.25% during such period).  Following the Pricing Trigger Date, the
Applicable Margin and Applicable Commitment Fee Rate shall again be determined
solely by the provisions contained in Schedule 1.1(A) (Pricing Grid) of the
Credit Agreement.

 

(6)           Limitation on Certain Transactions.  Prior to the Compliance Date,
the Loan Parties shall not be permitted to do or engage in any of the following:

 

(i)            Permitted Acquisitions.  Except those set out on Exhibit A
attached hereto, engage in any Permitted Acquisitions provided in Section 7.2.7
[Liquidations, Mergers, Consolidations, Acquisitions] of the Credit Agreement.

 

(ii)           Dividends.  Make or pay any dividends described in, or pursuant
to, clause (iii) of Section 7.2.5 [Dividends, Distributions and Stock
Repurchases].

 

(iii)          Stock Purchases.   Engage in any [Stock Purchases] described in,
or pursuant to, clause (iv) of Section 7.2.5.

 

(iv)          Repayments of Other Indebtedness.  Make any optional payment or
optional prepayment on, or optional redemption or purchase of, any of its
Permitted Subordinated Indebtedness or its 8 3/8% Notes, 6 3/8% Notes or
Permitted Unsecured Indebtedness.

 

(7)           Violation of Agreements in this Section 1(c)—Events of Default and
Pricing Increases.

 

(A)          Events of Default.

 

Any breach of any agreement in clauses (1), (2) or (3) of this Section 1(c)
shall constitute an Event of Default if not cured within 10 days following the
occurrence thereof.  Any breach of any agreement in clauses (4), (6) or (9) of
this Section 1(c) shall be deemed a violation of a negative covenant subject to
Section 8.1.3 [Breach of Negative Covenants or Visitation Rights] of the Credit
Agreement (and as such shall result in an Event of Default upon the occurrence
thereof).

 

6

--------------------------------------------------------------------------------


 

(B)           Pricing Increase.

 

Immediately upon any breach of any agreement under Section 1(c) of this
Agreement, the Applicable Margin under the Base Rate Option and the Euro-Rate
Option each shall be increased by .25%.  Each such increase in the Applicable
Margins resulting from breaches of any clause shall be permanent (and shall not
be reduced if the Loan Parties shall again be in full compliance with such
Section 1(c)). Any increase in the Applicable Margin under the Euro-Rate Option
under this clause (7) shall also increase the Letter of Credit Fee (which is
equal to the Applicable Margin under the Euro-Rate Option) by a corresponding
amount.  Any increase in the interest rates provided for under this clause (7)
shall be in addition to any increase in the interest rates or fees pursuant to
Section 3.3 of the Credit Agreement [Default Rate] arising as a result of the
existence of an Event of Default.

 

(8)           Compliance Date.  Upon the date that the Loan Parties shall have
complied with the provisions of clauses (1) through (4) of this Section 1(c) and
shall have made all of the deliveries referred to therein, the matters set forth
in Section 1(b) of this Amendment shall be permanently waived and the amendments
contemplated by Section 2 of this Amendment shall terminate and be of no further
force and effect.  The date upon which the Loan Parties have complied with such
provisions and made such deliveries is referred to as the “Compliance Date.”

 

(9)           New Covenants.  The Loan Parties shall comply with the following
covenants between the date hereof and the Compliance Date:

 

(i)            Cash Deposits.  The Loan Parties shall at all times maintain in
one or more accounts (whether demand, time or other account) with the Lenders,
or their respective Affiliates, all cash of the Loan Parties other than (1) cash
held in the ordinary course of business outside of the United States by Misr Key
Energy Services, LLC in an amount not to exceed $3,000,000 at any time, and (2)
other cash in an aggregate amount not to exceed $200,000 at any time.

 

(ii)           Reporting of Cash Balance.  The Loan Parties shall, on or before
each Tuesday following the completion of every two calendar weeks, beginning
with the two calendar weeks ending on Friday, April 1, 2005 and continuing
through the Compliance Date deliver to the Administrative Agent a report
certified by an Authorized Officer of the Loan Parties, setting forth the amount
of cash of the Loan Parties maintained in accounts with the Lenders as of the
end of such two-week period. (Such two-week periods beginning April 1, 2005 and
continuing through August, 2005 shall end on the following dates (each in 2005):
April 1, April 15, April 29, May 13, May 27, June 10, June 24, July 8, July 22,
August 5 and August 19.)

 

7

--------------------------------------------------------------------------------


 


2.             AMENDMENTS TO CREDIT AGREEMENT.


 


(A)           SECTION 1.1—DEFINITIONS.


 


(I)            RESTATED DEFINITIONS.


 

The following defined terms in Section 1.1 of the Credit Agreement are hereby
amended and restated to read as set forth below:

 

“Commitment shall mean, as to any Lender at any time, (a) the amount initially
set forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment for Loans,” (b) following the execution and delivery of any
Assignment and Assumption Agreement, the amount set forth on Schedule I to the
most recent Assignment and Assumption Agreement, and (c) following any increase
in the Commitments pursuant to Section 2.10.1, the amount set forth on Schedule
I to the most recent Commitment Increase Agreement or the Lender Joinder
Agreement delivered pursuant to Section 2.10.1.

 


(II)           NEW DEFINITIONS.


 

The following new defined term is added to Section 1.1 of the Credit Agreement
in alphabetical order therein and to read as set forth below:

 

“Third Modification Effective Date shall mean the effective date of the Third
Modification of Waiver and Fourth Amendment to Credit Agreement modifying this
Agreement and prior modifications thereto.”

 


(B)           SECTION 2.10—INCREASE IN COMMITMENTS.


 

The Loan Parties may not request any increase in the Commitments (whether from
existing or new Lenders) pursuant to Section 2.10 until after the Compliance
Date has occurred.

 


(C)           SCHEDULE OF COMMITMENTS.


 

Part I of Schedule 1.1(B) is hereby amended and restated to read as set forth on
Schedule 1.1(B) attached to this Amendment.

 


3.             REPRESENTATIONS.


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that, by its execution and delivery hereof to the Administrative Agent, as of
the Effective Date (defined below), after giving effect to this Amendment, no
Potential Default or Event of Default has occurred and is continuing, and the
representations and warranties made by the Borrower and the other Loan Parties
in or pursuant to the Credit Agreement or any Loan Documents, including without
limitation the representation that the transactions contemplated herein will not
violate any Requirement of Law or Contractual Obligation of any Loan Party, are
true and correct in all material respects on and as of the Effective Date as if
made on such date (except to the extent that any such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date).

 

8

--------------------------------------------------------------------------------


 


4.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.


 

This Amendment shall become effective on the date on which all of the following
conditions have occurred:

 


(A)           EXECUTION AND DELIVERY.  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED A COPY OF THIS AMENDMENT DULY EXECUTED AND DELIVERED BY DULY
AUTHORIZED OFFICERS OF THE BORROWER AND EACH OF THE GUARANTORS, THE REQUIRED
LENDERS AND THE ADMINISTRATIVE AGENT;


 


(B)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES IN SECTION 2 OF THIS AMENDMENT SHALL BE TRUE AND CORRECT AND, AFTER
GIVING EFFECT TO THIS AMENDMENT,  NO POTENTIAL DEFAULT OR EVENT OF DEFAULT SHALL
EXIST AND BE CONTINUING.


 


(C)           FEE.  THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH LENDER WHICH DELIVERS TO THE ADMINISTRATIVE AGENT (OR THE
ADMINISTRATIVE AGENT’S COUNSEL AS INSTRUCTED BY THE ADMINISTRATIVE AGENT) SUCH
LENDER’S SIGNED SIGNATURE PAGE TO THIS AMENDMENT ON OR BEFORE THE CLOSE OF
BUSINESS ON MARCH 29, 2005 A FEE IN THE AMOUNT OF .25% TIMES SUCH LENDER’S
COMMITMENT.


 


5.             MISCELLANEOUS.


 

(a)           Continuing Effect of the Credit Agreement.  This Amendment shall
not constitute an amendment or waiver of or consent to any provision of the
Credit Agreement, the Waiver and First Amendment, the Modification of Waiver or
the Second Modification of Waiver not expressly referred to herein and shall not
be construed as an amendment, waiver or consent to any action on the part of the
Borrower that would require an amendment, waiver or consent of the Agents or the
Lenders except as expressly stated herein.  Except as expressly consented to
hereby, the provisions of the Credit Agreement, the Waiver and First Amendment,
the Modification of Waiver or the Second Modification of Waiver and the other
Loan Documents are and shall remain in full force and effect.


 


(B)           FEES AND EXPENSES.  THE BORROWER AGREES TO PAY OR REIMBURSE THE
ADMINISTRATIVE AGENT ON DEMAND FOR ALL ITS REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND EXECUTION OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS
OF COUNSEL TO THE ADMINISTRATIVE AGENT.


 


(C)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS (INCLUDING BY FACSIMILE) BY THE PARTIES HERETO, EACH OF WHICH
COUNTERPARTS (WHETHER BY FACSIMILE OR OTHERWISE) WHEN SO EXECUTED SHALL BE AN
ORIGINAL, BUT ALL COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


(D)           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA.


 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

9

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

KEY ENERGY SERVICES, INC.

 

 

 

 

 

By:

  /s/ William M. Austin

 

Name:

William M. Austin

 

Title:

Senior Vice President and
 Chief Financial Officer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

 

 

 

 

 

By:

  /s/ Richard J. Munsick

 

Name:

Richard J. Munsic

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor-by-merger to Wells
Fargo Bank Texas, National Association, ,
individually and as Co-Lead Arranger

 

 

 

 

 

By:

  /s/ Eric R. Hollingsworth

 

Name:

Eric R. Hollingsworth

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

CALYON NEW YORK BRANCH, individually
and as Syndication Agent

 

 

 

 

 

By:

  /s/ Olivier Audemard

 

Name:

Olivier Audemard

 

Title:

Managing Director

 

 

 

 

 

By:

  /s/ Phillippe Soustra

 

Name:

Phillippe Soustra

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

JPMORGAN CHASE BANK, N.A., individually
and as Co-Documentation Agent

 

 

 

 

 

By:

  /s/ Jeanie C. Gonzalez

 

Name:

Jeanie C. Gonzalez

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

COMERICA BANK, individually and as
Co-Documentation Agent

 

 

 

 

 

By:

  /s/ Mona M. Foch

 

Name:

Mona M. Foch

 

Title:

Senior Vice President – Texas Division

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

  /s/ Brian M. Malone

 

Name:

Brian M. Malone

 

Title:

Managing Director

 

 

 

 

 

By:

  /s/ Greg Smothers

 

Name:

Greg Smothers

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

  /s/ Robert Kadlick

 

Name:

Robert Kalkick

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

HIBERNIA NATIONAL BANK

 

 

 

 

 

By:

  /s/ Stephen H. Birnbaum

 

Name:

Stephen H. Birnbaum

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

NATEXIS BANQUES POPULAIRES

 

 

 

 

 

By:

  /s/ Timothy L. Polvado

 

Name:

Timothy L. Polvado

 

Title:

Vice President and Group Manager

 

 

 

 

 

By:

  /s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Vice President and Manager

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 15  TO THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

AMEGY BANK N.A. f/k/a SOUTHWEST
BANK OF TEXAS, N.A.

 

 

 

 

 

By:

  /s/ Scott Collins

 

Name:

Scott Collins

 

Title:

Banking Officer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 15  TO  THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

GUARANTORS:

 

 

 

BROOKS WELL SERVICING, INC.

 

DAWSON PRODUCTION ACQUISITION CORP.*

 

DAWSON PRODUCTION MANAGEMENT, INC.

 

DAWSON PRODUCTION TAYLOR, INC.*

 

KALKASKA OILFIELD SERVICES, INC.

 

KEY ENERGY DRILLING, INC.

 

KEY ENERGY SERVICES-CALIFORNIA, INC.

 

KEY ENERGY SERVICES-SOUTH TEXAS, INC.

 

KEY FOUR CORNERS, INC.

 

KEY ROCKY MOUNTAIN, INC.

 

MISR KEY ENERGY SERVICES, LLC

 

Q SERVICES, INC.

 

Q.V. SERVICES, INC.

 

UNITRAK SERVICES HOLDING, INC.

 

WATSON OILFIELD SERVICE & SUPPLY, INC.

 

WELL-CO OIL SERVICE, INC.

 

WELLTECH EASTERN, INC.

 

WELLTECH MID-CONTINENT, INC.

 

YALE E. KEY, INC.

 

 

 

 

 

By:

  /s/ William M. Austin

 

Name:

William M. Austin

 

 

Title:

Vice President of each corporate general
partner listed above

 

 

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 15  TO  THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

BROOKS WELL SERVICING BENEFICIAL, LP

 

by the sole general partner, Brooks Well
Servicing, Inc.

 

DAWSON PRODUCTION PARTNERS, L.P.

 

by the sole general partner, Dawson
Production Management, Inc.

 

KEY ENERGY DRILLING BENEFICIAL, LP

 

by the sole general partner, Key Energy
Drilling, Inc.

 

Q.V. SERVICES BENEFICIAL, L.P.

 

by the sole general partner,
Q.V. Services, Inc.

 

UNITRAK SERVICES, L.P.

 

by the sole general partner, Unitrak Services
Holding, Inc.

 

WELLTECH MID-CONTINENT
BENEFICIAL, LP

 

by the sole general partner, WellTech Mid-
Continent, Inc.

 

YALE E. KEY BENEFICIAL, LP

 

by the sole general partner, Yale E. Key, Inc.

 

 

 

 

 

By:

  /s/ William M. Austin

 

Name:

William M. Austin

 

 

Title:

Vice President of each corporate general
partner listed above

 

 

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 15  TO  THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

KEY ENERGY PRESSURE PUMPING
SERVICES, L.P.

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

Q PRODUCTION SERVICES, L.P.

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

QUALITY OIL FIELD SERVICES, L.P.

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

KEY ENERGY FISHING & RENTAL
SERVICES, L.P.

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

Q.V. SERVICES OF TEXAS, L.P.

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

 

 

 

 

By:

  /s/ William M. Austin

(SEAL)

 

Name:

William M. Austin

 

 

Title:

Vice President of Q Services, Inc., the sole
member of each sole general partner listed above

 

 

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 15  TO  THIRD MODIFICATION OF

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

BROOKS WELL SERVICING, LLC

 

KEY ENERGY DRILLING, LLC

 

Q ENERGY SERVICES, L.L.C.

 

Q OIL & GAS SERVICES, LLC

 

Q.V. SERVICES, LLC

 

UNITRAK SERVICES, LLC

 

YALE E. KEY, LLC

 

WELLTECH MID-CONTINENT, LLC

 

KEY ENERGY SHARED SERVICES, LLC

 

 

 

 

 

By:

  /s/ Kimberly R. Frye

 

Name:

Kimberly R. Frye

 

 

Title:

Manager of each limited
liability company listed above

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

 

Amount of Commitment
for Loans

 

Ratable Share

 

PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707
Attention: Richard Munsick

 

$

23,999,999.98

 

15.999999987

%

Telephone:

(412) 762-4299

 

 

 

 

 

Telecopy:

(412) 762-2760

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank Texas,
National Association
MAC T5002-031
1000 Louisiana Street - 3rd Floor
Houston, Texas 77002
Attention: Eric Hollingsworth

 

$

21,428,571.44

 

14.285714293

%

Telephone:

(713) 319-1354

 

 

 

 

 

Telecopy:

(713) 739-1087

 

 

 

 

 

 

 

 

 

 

 

Credit Lyonnais New York Branch
1301 Travis Street - Suite 2100
Houston, Texas 77002
Attention: Ting Wei Lee

 

$

17,142,857.14

 

11.428571427

%

Telephone:

(713) 890-8638

 

 

 

 

 

Telecopy:

(713) 890-8668

 

 

 

 

 

 

 

 

 

 

 

Bank One, NA
1 Bank One Plaza
Mail Code: IL1-0365
Chicago, IL 60670
Attention: Ken Fatur

 

$

17,142,857.14

 

11.428571427

%

Telephone:

(312) 325-3012

 

 

 

 

 

Telecopy:

(312) 325-3030

 

 

 

 

 

 

 

 

 

 

 

Comerica Bank
910 Louisiana - Suite 410
Houston, Texas 77002
Attention: Kenyatta Gibbs

 

$

17,142,857.14

 

11.428571427

%

Telephone:

(713) 220-5668

 

 

 

 

 

Telecopy:

(713) 220-5650

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Lender

 

Amount of Commitment
for Loans

 

Ratable Share

 

Hibernia National Bank
313 Carondelet Street
New Orleans, Louisiana 70130
Attention: Stephen Birnbaum

 

$

12,000,000

 

8.000000000

%

Telephone:

(504) 533-2109

 

 

 

 

 

Telecopy:

(504) 533-5434

 

 

 

 

 

 

 

 

 

 

 

BNP Paribas
1200 Smith Street, Suite 3100
Houston, Texas 77002
Attention: Greg Smothers

 

$

10,285,714.29

 

6.857142860

%

Telephone:

(713) 982-1151

 

 

 

 

 

Telecopy:

(713) 659-1162

 

 

 

 

 

 

 

 

 

 

 

GE Capital Corporation
Bank Loan Group
6 High Ridge Park - Building 6C
Stamford, Connecticut 06927
Attention: Anand Rao

 

$

10,285,714.29

 

6.857142860

%

Telephone:

(203) 961-5723

 

 

 

 

 

Telecopy:

(203) 316-7978

 

 

 

 

 

 

 

 

 

 

 

Natexis Banques Populaires
333 Clay Street - Suite 4340
Houston, Texas 77002
Attention: Tim Polvado

 

$

10,285,714.29

 

6.857142860

%

Telephone:

(713) 571-8739

 

 

 

 

 

Telecopy:

(713) 571-6165

 

 

 

 

 

 

 

 

 

 

 

Amegy Bank N.A.
5 Post Oak Park
4400 Post Oak Parkway
Houston, Texas 77027
Attention: Scott Collins

 

$

10,285,714.29

 

6.857142860

%

Telephone:

(713) 232-2022

 

 

 

 

 

Telecopy:

(713) 693-7475

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

150,000,000

 

100.000000

%

 

--------------------------------------------------------------------------------